Name: Commission Regulation (EEC) No 2749/89 of 12 September 1989 re-establishing the levying of customs duties on umbrellas and sun umbrellas falling within CN code 6601 originating in Singapore to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries;  Asia and Oceania
 Date Published: nan

 13 . 9 . 89 Official Journal of the European Communities No L 266/9 COMMISSION REGULATION (EEC) No 2749/89 of 12 September 1989 re-establishing the levying of customs duties on umbrellas and sun umbrellas falling within CN code 6601 originating in Singapore to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply whereas, in the case of umbrellas and sun umbrellas within CN code 6601 the individual ceiling was fixed at ECU 2 500 000 ; whereas, on 9 September 1989, imports of these products into the Community originating in Singapore reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Singapore, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries^1), and in particular Article 15 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Article 1 As from 16 September 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in Singapore : Order No CN code Description 10.0700 6601 i Umbrellas and sun umbrellas, (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 September 1989 . For the Commission Christiane SCRIVENER Member of the Commission o OJ No L 375, 31 . 12. 1988, p. 1 .